Title: To Thomas Jefferson from Charles Pinckney, 14 January 1809
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     January 14: 1809 In Charleston
                  
                  Since my arrival in this City—lately I have been so confined by the indisposition & serious illness of one of my family that I have been able to attend to little else otherwise I should have written You more fully than I leave you a Number of occurrences here which You no doubt of have heard through other Channels—as the post goes out in an hour or two I send this line & shall write by the next again on the Subject to state that if any alteration takes place in the appointment of a Collector for the Port of Charleston I Seriously & for the public good & particularly on the ground of the effective & hearty execution of Such Laws (however opposed by Enlish speculator & merchant & men in 
                     these interests) as may be passed to meet the present Crisis, recommend Mr Peter Freneau for that office—You know his talents Virtues & attachment to the republican cause well, & no appointment will give Such Satisfaction to the real republicans & Steady friends of the administration at present as this—he is a man of great ability—of great Weight in the Community—a member of the legislature for this City & one of the directors of the State Bank. he is the proparietor of the City Gazette which he merely keeps because through its great circulation & that of the County paper attached to it which circulates very generally through North & South Carolina, Tenessee & Georgia particularly, & through the other Southern States also, is indispencable a man of property talents & independance & sincere attachment to republican principles should possess it—it would be a dangerous means in other hands.—in the Elections of 1800 & the present, it has been the only republican paper in this state & in it & the neighbouring southern ones the great vehicle through Your whole administration in which an opportunity was given to defend it against its Enemies.—in the late contest I will venture to say no Paper in the Union was for the time, more full of luminous & able productions on our side. I venture these things because I really think, that where 
                     the fitness & talents of the parties offering, are equal that long consistent important Sources & a Sincerity & Zeal from Principle, which nothing has or can abate, (even if he is never thought of) cannot fail to be strong recommendation.—if nothing takes place in your time, in this office, I wish you to give this letter to Mr Madison to read confidentially & to present my most ardent & friendly wishes to him  the honor & Success of his administration.—accept my best for Your own happiness in the Season of that retirement to Which Your Country has reluctantly permitted You to retreat, in a manner the most honourable to a Patriot & Citizen that can possibly occur.—
                  I am with every sentiment of regard & affectionate respect always Dear Sir Yours Truly
                  
                     Charles Pinckney 
                     
                  
               